Citation Nr: 0804103	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-11 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA death 
benefits.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 letter decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which determined that the appellant's decedent spouse had not 
had the requisite military service to confer basic 
eligibility for VA benefits.  


FINDING OF FACT

The appellant's spouse had no qualifying military service for 
VA purposes.  


CONCLUSION OF LAW

The appellant is not eligible for VA disability benefits.  
38 U.S.C.A. §§ 101, 107, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
appellant's service qualifies as active service for VA 
benefits purposes.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that the VCAA has no effect on an 
appeal where the law is dispositive of the matter.  See, 
e.g., Valaio v. Principi, 17 Vet. App. 229, 231-32 (2003), 
holding that any error in applying the VCAA is non-
prejudicial where the facts are not in dispute and the facts 
averred could not conceivably lead to a different result.  
See also Manning v. Principi, 16 Vet. App. 534 (2002).




In the instant appeal, the threshold and determinative 
question is whether the appellant's deceased spouse had valid 
service for VA benefit purposes.  As hereinafter explained, 
the types of service which qualify for various VA benefits 
are defined by statute and regulation.  The Board is bound by 
the law.  Here, the RO made a query to the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, for evidence 
that, as alleged, the appellant's spouse served as a member 
of the Commonwealth Army of the Philippines, including 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  The reply obtained from the NPRC provided 
documentation of a service determination made in April 1968 
that the appellant's spouse had no recognized service.  As 
discussed below, that determination of no recognized service 
is not subject to dispute, because VA has no authority to 
change or amend those findings.  Hence, because the 
undisputable fact of no recognized service renders the 
appellant ineligible for claimed benefits, VA is not required 
to provide notice of the information and evidence necessary 
to substantiate the claim for death benefits.  VAOPGCPREC 5-
2004 (June 23, 2004).  Accordingly, it would appear that no 
such notice was required.  

Documents were received into the record subsequent to the 
most recent SSOC in April 2006.  However, these were either 
duplicates of documents previously received, or statements or 
arguments by the appellant which were either duplicative of 
prior statements or arguments or no material to the Board's 
adjudication.  Hence, there is no prejudice to the appellant 
in the Board's adjudication here without prior RO review of 
these additional submitted documents.  

The appellant in a March 2006 submission requested that a 
hearing be conducted in her own home, because she was old and 
sickly and without money for travel, and hence could not 
travel to Manila for a hearing.  As no such accommodation of 
an in-home hearing can be made, and the appellant has 
expressed an inability to attend a hearing at a VA facility 
where hearings are conducted, the Board finds that further 
action to afford the appellant a hearing is not necessary.  
38 C.F.R. §§ 20.700, 20.701, 20.702.  The appellant's 
admission that she cannot travel to a place where a hearing 
may be afforded for her serves, in effect, as an admission 
that she will fail to appear for such hearing as may be 
scheduled, and thus constitutes a withdrawal of her request 
for a hearing.  38 C.F.R. § 20.702 (a), (d).   

In this regard, the Board notes that the appellant was able 
to submit statements and argument in written form, and these 
are documented in the record and have been duly considered 
for the Board's adjudication.  Under these circumstances, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the appellant relevant to the issue on appeal.  
Therefore, the Board finds no further action is necessary to 
assist her with the claim.

In sum, the Board finds that all required notice and 
development assistance has been afforded the appellant, and 
no useful purpose will be served by delaying appellate 
review.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Law and Regulations

In order to establish basic eligibility for VA disability 
benefits, it is required, in part, that the individual with 
respect to whom the benefit is claimed be a veteran who had 
active military, naval, or air service.  See 38 U.S.C.A. 
§§ 101, 1521; 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101.  "Active military, naval, 
and air service" includes active duty.  "Active duty" is 
defined as full time duty in the Armed Forces.  38 C.F.R. 
§ 3.6.  "Armed Forces" consists of the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including the 
Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and the Organized Military 
Forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity benefits or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certification of Release of 
Discharge from Active Duty) or original certificate of 
discharge, without verification from the appropriate service 
department if the evidence meets the following condition:  
(1) The evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of VA, the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA should request verification of service from the 
appropriate service department.  38 C.F.R. § 3.203.  With 
regard to Philippine service, certifications by the service 
department will be accepted as establishing periods of 
recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  
Moreover, the Court has held that a service department 
determination as to an individual's service shall be binding 
on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  In short, under 38 
C.F.R. § 3.203, a claimant is not eligible for VA benefits 
based on Philippine service unless a United States service 
department documents or certifies the service in question.  
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).


III.  Analysis

The evidence reflects that, after review of the status of the 
appellant's spouse by the National Personnel Records Center, 
it was verified that he had no service in the Army of the 
United States, no record serving as credible service, and no 
service as a member of the Philippine Commonwealth Army in 
the service of the Armed Forces of the United States.  
Specifically, the NPRC provided documentation of the service 
department determination, already made in April 1968, that 
the appellant's spouse had no such qualifying service.  

No evidence from any recognized official source has been 
submitted that contradicts that finding.  As noted above, the 
Court has held that findings by the United States Service 
Department verifying a person's service "are binding on the 
VA for purposes of establishing service in the US Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 430 (1992).

As noted, in order to constitute acceptable qualifying 
service, the evidence must satisfy the requirements of 
38 C.F.R. § 3.203.  In essence, it is the service 
department's determination of service that is binding upon 
the Board, and in this case, that certification with regard 
to the appellant is negative.  38 C.F.R. § 3.203; see Duro, 
2 Vet. App. at 532.  Under section 3.203, a claimant is not 
eligible for VA benefits unless the United States Service 
Department documents or certifies that service.  Soria.  The 
appellant has submitted documents including a purported copy 
of a discharge document from the Philippine Army dated in 
March 1946, to the effect that the appellant's spouse served 
in the Philippine Army and was honorably discharged in March 
1946.  However, the NPRC based its April 1968 determination 
on research of the appellant's spouse's name, purported armed 
services number (ASN), and date and place of birth, finding 
that no such individual had qualifying service.  

In the face of an official determination that there is no 
record of the appellant's spouse having qualifying service, 
the submitted documents attempting to rebut that fact must be 
insufficient.  Again, submission of official records from the 
service department may suffice without verification, if 
accepted as authentic, to support valid service, but if 
submitted documents are not from the United States service 
department, VA shall request verification from the service 
department.  38 C.F.R. § 3.203(a),(c).  Because such 
verification was already sought from the service department 
in 1968, and no qualifying service was found, none may now be 
recognized.  Duro; Soria.  

The appellant also made arguments and submitted documents in 
support of those arguments, to the effect that the official 
records documented the appellant's spouse's service, but 
under an incorrect spelling of the spouse's last name.  
However, the appellant did not submit proof that the 
appellant served under a different name, or proof in support 
of her allegations that official records existed under an 
incorrect spelling.  Rather, she already submitted documents 
purporting to be official records of discharge from the 
Philippine Army, on which the appellant's spouse's name was 
spelled correctly (and on which his alleged service number as 
considered by the service department in April 1968, was also 
correctly listed).  Thus, there isno indication that the 
service as verified by the service department is erroneous in 
such a way as to warrant a further request to the service 
department to verify or re-certify additional military 
service.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

The Board has carefully reviewed the entire record in this 
case.  However, the evidence is not sufficient to establish 
eligibility.  This is a case for which the law is 
dispositive; basic eligibility for VA disability benefits is 
precluded inasmuch as the appellant's spouse had no 
qualifying service.  Accordingly, the appeal must be denied.  
Sabonis v. Brown, supra.




ORDER

Basic eligibility for VA disability benefits is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


